
	
		II
		112th CONGRESS
		2d Session
		S. 3442
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide tax incentives for small businesses, improve
		  programs of the Small Business Administration, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Success Ultimately Comes from Capital,
			 Contracting, Education, Strategic Partnerships, and Smart Regulations Act of
			 2012 or the SUCCESS Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Small business tax extenders
				Sec. 101.
				References.
				Sec. 102. Extension of temporary exclusion of 100 percent of
				gain on certain small business stock.
				Sec. 103. Extension of increased amount allowed as a deduction
				for start-up expenditures.
				Sec. 104. Extension of reduction in recognition period for
				built-in gains tax.
				Sec. 105. Extension of 5-year carryback of general business
				credits of eligible small businesses.
				Sec. 106. Extension of increased expensing limitations and
				treatment of certain real property as section 179 property.
				TITLE II—Access to capital
				Subtitle A—Expanding Access to Capital for Entrepreneurial
				Leaders
				Sec. 211. Short title.
				Sec. 212. Program authorization.
				Sec. 213. Family of funds.
				Sec. 214. Adjustment for inflation.
				Sec. 215. Public availability of information.
				Sec. 216. Authorized uses of licensing fees.
				Sec. 217. Sense of Congress.
				Subtitle B—Low-Interest Refinancing
				Sec. 221. Low-interest refinancing under the local development
				business loan program.
				Subtitle C—SBA lender activity index
				Sec. 231. SBA lender activity index.
				TITLE III—Access to Global Markets
				Sec. 301. Short title.
				Sec. 302. Report on improvements to Export.gov as a single
				window for export information.
				Sec. 303. Report on developing a single window for information
				about export control compliance.
				Sec. 304. Promotion of exporting.
				Sec. 305. Export control education.
				Sec. 306. Small Business Inter-Agency Task Force on Export
				Financing.
				Sec. 307. Promotion of exports by rural small
				businesses.
				Sec. 308. Registry of export management and export trading
				companies.
				Sec. 309. Reverse trade missions.
				Sec. 310. State Trade and Export Promotion Grant
				Program.
				Sec. 311. Promotion of interagency details.
				Sec. 312. Annual export strategy.
				TITLE IV—Access to Mentoring, Education, and Strategic
				Partnerships
				Subtitle A—Measuring the Effectiveness of Resource
				Partners
				Sec. 411. Expanding entrepreneurship.
				Subtitle B—Women's Small Business Ownership
				Sec. 421. Short title.
				Sec. 422. Definition.
				Sec. 423. Office of Women’s Business Ownership.
				Sec. 424. Women’s Business Center Program.
				Sec. 425. Study and report on economic issues facing women's
				business centers.
				Sec. 426. Study and report on oversight of women's business
				centers.
				Subtitle C—Strengthening America's Small Business Development
				Centers
				Sec. 431. Institutions of higher education.
				Sec. 432. Updating funding levels for small business
				development centers.
				Sec. 433. Assistance to out-of-state small
				businesses.
				Sec. 434. Termination of small business development center
				defense economic transition assistance.
				Sec. 435. National Small Business Development Center Advisory
				Board.
				Sec. 436. Repeal of Paul D. Coverdell drug-free workplace
				program.
				Subtitle D—Terminating the National Veterans Business
				Development Corporation
				Sec. 441. National Veterans Business Development
				Corporation.
				TITLE V—Access to Government Contracting
				Subtitle A—Bonds
				Sec. 511. Removal of sunset dates for certain provisions of the
				Small Business Investment Act of 1958.
				Subtitle B—Small Business Contracting Fraud
				Prevention
				Sec. 521. Short title.
				Sec. 522. Definitions.
				Sec. 523. Fraud deterrence at the Small Business
				Administration.
				Sec. 524. Veterans integrity in contracting.
				Sec. 525. Section 8(a) program
				improvements.
				Sec. 526. HUBZone improvements.
				Sec. 527. Annual report on suspension, debarment, and
				prosecution.
				Subtitle C—Fairness in Women-Owned Small Business
				Contracting
				Sec. 531. Short title.
				Sec. 532. Procurement program for women-owned small business
				concerns.
				Sec. 533. Study and report on representation of
				women.
				Subtitle D—Small Business Champion
				Sec. 541. Short title.
				Sec. 542. Offices of Small and Disadvantaged Business
				Utilization.
				Sec. 543. Small Business Procurement Advisory
				Council.
				TITLE VI—Transparency, accountability, and
				effectiveness
				Subtitle A—Small business common application
				Sec. 611. Definitions.
				Sec. 612. Sense of Congress.
				Sec. 613. Executive Committee On a Small Business Common
				Application.
				Sec. 614. Authorization of appropriations.
				Subtitle B—Government Accountability Office review
				Sec. 621. Government Accountability Office review.
			
		ISmall business
			 tax extenders
			101.ReferencesExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			102.Extension of
			 temporary exclusion of 100 percent of gain on certain small business
			 stock
				(a)In
			 generalParagraph (4) of section 1202(a) is amended—
					(1)by striking
			 January 1, 2012 and inserting January 1, 2014,
			 and
					(2)by striking
			 and
			 2011 and inserting , 2011, 2012,
			 and 2013
			 in the heading thereof.
					(b)Technical
			 amendments
					(1)Special rule
			 for 2009 and certain period in 2010Paragraph (3) of section
			 1202(a) is amended by adding at the end the following new flush
			 sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(2)100 percent
			 exclusionParagraph (4) of section 1202(a) is amended by adding
			 at the end the following new flush sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(c)Effective
			 dates
					(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 stock acquired after December 31, 2011.
					(2)Subsection
			 (b)(1)The amendment made by
			 subsection (b)(1) shall take effect as if included in section 1241(a) of
			 division B of the American Recovery and Reinvestment Act of 2009.
					(3)Subsection
			 (b)(2)The amendment made by
			 subsection (b)(2) shall take effect as if included in section 2011(a) of the
			 Creating Small Business Jobs Act of 2010.
					103.Extension of
			 increased amount allowed as a deduction for start-up expenditures
				(a)In
			 generalParagraph (3) of section 195(b) is amended—
					(1)by inserting
			 , 2012, or 2013 after 2010, and
					(2)by inserting
			 2012, and
			 2013 in the heading thereof.
					(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
				104.Extension of
			 reduction in recognition period for built-in gains tax
				(a)In
			 generalParagraph (7) of section 1374(d) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D), and
					(2)by inserting
			 after subparagraph (B) the following new subparagraph:
						
							(C)Special rule
				for 2012 and 2013For dispositions of property in taxable years
				beginning in 2012 or 2013, subparagraphs (A) and (D) shall be applied by
				substituting 5-year for
				10-year.
							.
					(b)Technical
			 amendmentSubparagraph (B) of section 1374(d)(2) is amended by
			 inserting described in subparagraph (A) after , for any
			 taxable year.
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
				105.Extension of
			 5-year carryback of general business credits of eligible small
			 businesses
				(a)In
			 generalSubparagraph (A) of section 39(a)(4) is amended by
			 inserting or in taxable years beginning in 2012, or 2013 after
			 2010.
				(b)Technical
			 amendmentSection 38(c)(5)(B) is amended—
					(1)by striking
			 the sum of, and
					(2)by inserting
			 for any taxable year to which subparagraph (A) applies after
			 or (4).
					(c)Effective
			 date
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 credits determined in taxable years beginning after December 31, 2011.
					(2)Technical
			 amendmentsThe amendments made by subsection (b) shall take
			 effect as if included in section 2013(a) of the Creating Small Business Jobs
			 Act of 2010.
					106.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
				(a)In
			 general
					(1)Dollar
			 limitationSection 179(b)(1) is amended—
						(A)by striking
			 and at the end of subparagraph (C),
						(B)by redesignating
			 subparagraph (D) as subparagraph (E),
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)$500,000 in the
				case of taxable years beginning in 2013,
				and
								,
				and
						(D)in subparagraph
			 (E), as so redesignated, by striking 2012 and inserting
			 2013.
						(2)Reduction in
			 limitationSection 179(b)(2) is amended—
						(A)by striking
			 and at the end of subparagraph (C),
						(B)by redesignating
			 subparagraph (D) as subparagraph (E),
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)$2,000,000 in the
				case of taxable years beginning in 2013,
				and
								,
				and
						(D)in subparagraph
			 (E), as so redesignated, by striking 2012 and inserting
			 2013.
						(b)Computer
			 softwareSection 179(d)(1)(A)(ii) is amended by striking
			 2013 and inserting 2014.
				(c)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
				(d)Special rules
			 for treatment of qualified real property
					(1)In
			 generalSection 179(f)(1) is amended by striking 2010 or
			 2011 and inserting 2010, 2011, or 2013.
					(2)Carryover
			 limitationSection 179(f)(4) is amended by striking subparagraphs
			 (A) through (C) and inserting the following:
						
							(A)In
				generalNotwithstanding subsection (b)(3)(B)—
								(i)no amount
				attributable to qualified real property placed in service in any taxable year
				beginning in 2010 or 2011 may be carried over to any taxable year beginning
				after 2011, and
								(ii)no amount
				attributable to qualified real property placed in service in any taxable year
				beginning in 2013 may be carried over to any taxable year beginning after
				2013.
								(B)Treatment of
				disallowed amountsExcept as provided in subparagraph (C)—
								(i)Taxable years
				beginning after 2011To the extent that any amount is not allowed
				to be carried over to a taxable year beginning after 2011 by reason of
				subparagraph (A)(i), this title shall be applied as if no election under this
				section had been made with respect to such amount.
								(ii)Taxable years
				beginning after 2013To the extent that any amount is not allowed
				to be carried over to a taxable year beginning after 2013 by reason of
				subparagraph (A)(ii), this title shall be applied as if no election under this
				section had been made with respect to such amount.
								(C)Amounts carried
				over from certain taxable years
								(i)Amounts carried
				over from 2010If subparagraph (B)(i) applies to any amount (or
				portion of an amount) which is carried over from a taxable year other than the
				taxpayer's last taxable year beginning in 2011, such amount (or portion of an
				amount) shall be treated for purposes of this title as attributable to property
				placed in service on the first day of the taxpayer's last taxable year
				beginning in 2011.
								(ii)Amounts
				carried over from 2013If subparagraph (B)(ii) applies to any
				amount (or portion of an amount) which is carried over from a taxable year
				other than the taxpayer's last taxable year beginning in 2013, such amount (or
				portion of an amount) shall be treated for purposes of this title as
				attributable to property placed in service on the first day of the taxpayer's
				last taxable year beginning in
				2013.
								.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				IIAccess to
			 capital
			AExpanding Access
			 to Capital for Entrepreneurial Leaders
				211.Short
			 titleThis subtitle may be
			 cited as the EXCEL Act of 2012.
				212.Program
			 authorizationSection 303(b)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended, in
			 the matter preceding paragraph (1), in the first sentence, by inserting after
			 issued by such companies the following: , in a total
			 amount that does not exceed $4,000,000,000 each fiscal year (adjusted annually
			 to reflect increases in the Consumer Price Index established by the Bureau of
			 Labor Statistics of the Department of Labor).
				213.Family of
			 fundsSection 303(b)(2)(B) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended
			 by striking $225,000,000 and inserting
			 $350,000,000.
				214.Adjustment for
			 inflationSection 303(b)(2) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by
			 adding at the end the following:
					
						(E)Adjustments
							(i)In
				generalThe dollar amounts in subparagraph (A)(ii), subparagraph
				(B), and subparagraph (C)(ii)(I) shall be adjusted annually to reflect
				increases in the Consumer Price Index established by the Bureau of Labor
				Statistics of the Department of Labor (in this subparagraph referred to as the
				CPI).
							(ii)ApplicabilityThe
				adjustments required by clause (i)—
								(I)with respect to
				dollar amounts in subparagraphs (A)(ii) and (C)(ii)(I) shall initially reflect
				increases in the CPI during the period beginning on the effective date of
				section 505 of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5; 123 Stat. 156) through the date of enactment of this subparagraph and
				annually thereafter;
								(II)with respect to
				dollar amounts in subparagraph (B) shall reflect increases in the CPI annually
				on and after the date of enactment of this
				subparagraph.
								.
				215.Public
			 availability of informationSection 303 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 683) is amended by adding at the end the
			 following:
					
						(l)Access to fund
				informationAnnually, the Administrator shall make public on its
				website the following information with respect to each small business
				investment company:
							(1)The amount of
				capital deployed since fund inception.
							(2)The amount of
				leverage drawn since fund inception.
							(3)The number of
				investments since fund inception.
							(4)The number of
				businesses receiving capital since fund inception.
							(5)Industry sectors
				receiving investment since fund inception.
							(6)The amount of
				leverage principal repaid by the small business investment company since fund
				inception.
							(7)A basic
				description of investment
				strategy.
							.
				216.Authorized
			 uses of licensing feesSection
			 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681) is
			 amended—
					(1)by redesignating subsection (e) as
			 subsection (d); and
					(2)in subsection
			 (d)(2)(B), as so redesignated, by inserting before the period at the end the
			 following: and other small business investment company program
			 needs.
					217.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)small business
			 investment companies would benefit from partnerships with community banks and
			 other lenders, and should work with community banks and other lenders, to
			 ensure that if community banks and other lenders deny an application by a small
			 business concern for a loan, the community banks or other lenders will refer
			 the small business concern to small business investment companies; and
					(2)the Administrator
			 of the Small Business Administration (in this Act referred to as the
			 Administrator) should—
						(A)increase outreach
			 to community banks and other lenders to encourage community banks and other
			 lenders to invest in small business investment companies;
						(B)use the Internet
			 to make publicly available in a timely manner which small business investment
			 companies are actively soliciting investments and making investments in small
			 business concerns;
						(C)partner with
			 governors, mayors, States, and municipalities to increase outreach by small
			 business investment companies to underserved and rural areas; and
						(D)continue to make
			 changes to the webpage for the small business investment company program, to
			 make the webpage—
							(i)a
			 more prominent part of the website of the Administration; and
							(ii)more
			 user-friendly.
							BLow-Interest
			 Refinancing
				221.Low-interest
			 refinancing under the local development business loan programSection 1122(b) of the Small Business Jobs
			 Act of 2010 (15 U.S.C. 696 note) is amended by striking 2 years
			 and inserting on the date that is 3 years and 6 months.
				CSBA lender
			 activity index
				231.SBA lender
			 activity indexSection 4 of
			 the Small Business Act (15 U.S.C. 633) is amended by adding at the end the
			 following:
					
						(g)SBA lender
				activity index
							(1)DefinitionIn
				this subsection, the term covered loan means a loan made or
				debenture issued under this Act or the Small Business Investment Act of 1958
				(15 U.S.C. 661 et seq.) by a private individual or entity.
							(2)RequirementNot
				later than 6 months after the date of enactment of this subsection, the
				Administrator shall make publicly available on the website of the
				Administration a user-friendly database of information relating to lenders
				making covered loans (to be known as the Lender Activity
				Index).
							(3)Data
				included
								(A)In
				generalThe database made available under paragraph (2) shall
				include, for each lender making a covered loan—
									(i)the name of the
				lender;
									(ii)the number of
				covered loans made by the lender;
									(iii)the total
				dollar amount of covered loans made by the lender;
									(iv)a list of each
				ZIP code in which a recipient of a covered loan made by the lender is
				located;
									(v)a
				list of the industries of the recipients to which the lender made a covered
				loan;
									(vi)whether the
				covered loan is for an existing business or a new business;
									(vii)the number and
				total dollar amount of covered loans made by the lender to—
										(I)small business
				concerns owned and controlled by women;
										(II)socially and
				economically disadvantaged small business concerns (as defined in section
				8(a)(4)(A)); and
										(III)small business
				concerns owned and controlled by veterans; and
										(viii)whether the
				covered loan was made under section 7(a) or under the program to provide
				financing to small business concerns through guarantees of loans under title V
				of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).
									(B)Incorporation
				of dataThe Administrator shall—
									(i)include in the
				database made available under paragraph (2) information relating to covered
				loans made during fiscal years 2009, 2010, 2011, and 2012; and
									(ii)incorporate
				information relating to covered loans on an ongoing basis.
									(C)Period of data
				availabilityThe Administrator shall retain information relating
				to a covered loan in the database made available under paragraph (2) until not
				earlier than the end of the third fiscal year beginning after the fiscal year
				during which the covered loan was
				made.
								.
				IIIAccess to
			 Global Markets
			301.Short
			 titleThis title may be cited
			 as the Small Business Export Growth
			 Act of 2012.
			302.Report on
			 improvements to Export.gov as a single window for export information
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Director of International
			 Trade of the Small Business Administration shall, after consultation with the
			 entities specified in subsection (b), submit to the Committee on Small Business
			 and Entrepreneurship and the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Small Business and the Committee on Foreign
			 Affairs of the House of Representatives a report that includes the
			 recommendations of the Director for improving the experience provided by the
			 website Export.gov (or a successor website) as—
					(1)a comprehensive resource for information
			 about exporting articles from the United States; and
					(2)a single website
			 for exporters to submit all information required by the Federal Government with
			 respect to the exportation of articles from the United States.
					(b)Entities
			 specifiedThe entities specified in this subsection are—
					(1)small business
			 concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632))
			 that are exporters; and
					(2)the President's
			 Export Council, State agencies with responsibility for export promotion or
			 export financing, district export councils, and trade associations.
					303.Report on
			 developing a single window for information about export control
			 compliance
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Chief Counsel for Advocacy of
			 the Small Business Administration shall submit to the appropriate congressional
			 committees a report assessing the benefits of developing a website to serve
			 as—
					(1)a comprehensive resource for complying with
			 and information about the export control laws and regulations of the United
			 States; and
					(2)a single website
			 for exporters to submit all information required by the Federal Government with
			 respect to export controls.
					(b)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Commerce, Science, and Transportation, the Committee on Banking, Housing, and
			 Urban Affairs, and the Committee on Small Business and Entrepreneurship of the
			 Senate; and
					(2)the Committee on
			 Energy and Commerce, the Committee on Foreign Affairs, and the Committee on
			 Small Business of the House of Representatives.
					304.Promotion of
			 exportingSection 22(c)(11) of
			 the Small Business Act (15 U.S.C. 649(c)(11)) is amended by inserting ,
			 which shall include conducting not fewer than 1 outreach event each fiscal year
			 in each State that promotes exporting as a business development opportunity for
			 small business concerns before the semicolon.
			305.Export control
			 educationSection 22 of the
			 Small Business Act (15 U.S.C. 649) is amended—
				(1)by redesignating subsection (l) as
			 subsection (n); and
				(2)by inserting after subsection (k) the
			 following:
					
						(l)Export control
				educationThe Associate Administrator shall ensure that all
				programs of the Administration to support exporting by small business concerns
				place a priority on educating small business concerns about Federal export
				control
				regulations.
						.
				306.Small Business
			 Inter-Agency Task Force on Export FinancingThe Administrator, in consultation with the
			 Secretary of Agriculture, the President of the Export-Import Bank of the United
			 States, and the President of the Overseas Private Investment Corporation shall
			 jointly establish a Small Business Inter-Agency Task Force on Export Financing
			 to—
				(1)review and
			 improve Federal export finance programs for small business concerns; and
				(2)coordinate the
			 activities of the Federal Government to assist small business concerns seeking
			 to export.
				307.Promotion of
			 exports by rural small businesses
				(a)Small Business
			 Administration-United States Department of Agriculture interagency
			 coordination
					(1)Export
			 financing programsIn
			 coordination with the Secretary of Agriculture, the Administrator shall develop
			 a program to cross-train export finance specialists and personnel from the
			 Office of International Trade of the Administration on the export financing
			 programs of the Department of Agriculture and the Foreign Agricultural
			 Service.
					(2)Export
			 assistance and business counseling programsIn coordination with
			 the Secretary of Agriculture and the Foreign Agricultural Service, the
			 Administrator shall develop a program to cross-train export finance
			 specialists, personnel from the Office of International Trade of the
			 Administration, Small Business Development Centers, women's business centers,
			 the Service Corps of Retired Executives authorized by section 8(b)(1) of the
			 Small Business Act (15 U.S.C. 637(b)(1)), Export Assistance Centers, and other
			 resource partners of the Administration on the export assistance and business
			 counseling programs of the Department of Agriculture.
					(b)Report on
			 lendersSection 7(a)(16)(F)
			 of the Small Business Act (15 U.S.C. 636(a)(16)(F)) is amended—
					(1)in clause (i)—
						(A)by redesignating subclauses (I) through
			 (III) as items (aa) through (cc), respectively, and adjusting the margins
			 accordingly;
						(B)by striking
			 list, have made and inserting the following: “list—
							
								(I)have
				made
								;
						(C)in item (cc), as
			 so redesignated, by striking the period at the end and inserting ;
			 and; and
						(D)by adding at the
			 end the following:
							
								(II)were located in
				a rural area, as that term is defined in section 1393(a)(2) of the Internal
				Revenue Code of 1986, or a nonmetropolitan statistical area and have
				made—
									(aa)loans guaranteed
				by the Administration; or
									(bb)loans through
				the programs offered by the United States Department of Agriculture or the
				Foreign Agricultural Service.
									;
				and
						(2)in clause
			 (ii)(II), by inserting and by resource partners of the
			 Administration after the Administration.
					(c)Cooperation
			 with small business development centersSection 21(c)(3)(M) of
			 the Small Business Act (15 U.S.C. 648(c)(3)(M)) is amended by inserting after
			 the Department of Commerce, the following: the Department
			 of Agriculture,.
				(d)List of rural
			 export assistance resourcesSection 22(c)(7) of the Small
			 Business Act (15 U.S.C. 649(c)(7)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(3)by inserting
			 after subparagraph (C) the following:
						
							(D)publishing an
				annual list of relevant resources and programs of the district and regional
				offices of the Administration, other Federal agencies, the small business
				development center network, Export Assistance Centers, the network of women's
				business centers, chapters of the Service Corps of Retired Executives, State
				and local export promotion programs, and partners in the private sector,
				that—
								(i)are administered
				or offered by entities located in rural or nonmetropolitan statistical areas;
				and
								(ii)offer export
				assistance or business counseling services to rural small businesses concerns;
				and
								.
					308.Registry of
			 export management and export trading companies
				(a)Coordination
			 with export management companies and export trading companiesNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall establish a program to register export management companies, as that term
			 is defined by the Department of Commerce, and export trading companies, as that
			 term is defined in section 103 of the Export Trading Company Act of 1982 (15
			 U.S.C. 4002).
				(b)RequirementsThe
			 program established under subsection (a) shall—
					(1)be similar to the
			 program of the Administration for registering franchise companies, as in effect
			 on the date of enactment of this Act; and
					(2)require that a
			 list of the export management companies and export trading companies that
			 register under the program, categorized by the type of product exported by the
			 company, be made available on the website of the Administration.
					309.Reverse trade
			 missionsSection 22(c) of the
			 Small Business Act (15 U.S.C. 649(c)) is amended—
				(1)in paragraph (12), by striking
			 and at the end;
				(2)in paragraph
			 (13), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(14)in coordination
				with other relevant Federal agencies, encourage the participation of employees
				and resource partners of the Administration in reverse trade missions hosted or
				sponsored by the Federal
				Government.
						.
				310.State Trade and
			 Export Promotion Grant ProgramSection 1207(a)(5) of the Small Business
			 Jobs Act of 2010 (15 U.S.C. 649b note) is amended by inserting after
			 Guam, the following: the Commonwealth of the Northern
			 Mariana Islands,.
			311.Promotion of
			 interagency detailsIt is the
			 sense of Congress that the Administrator should periodically detail staff of
			 the Administration to other Federal agencies that are members of the Trade
			 Promotion Coordinating Committee, to facilitate the cross training of the staff
			 of the Administration on the export assistance programs of such other
			 agencies.
			312.Annual export
			 strategySection 22 of the
			 Small Business Act (15 U.S.C. 649), as amended by section 305 of this Act, is
			 amended by adding at the end the following:
				
					(m)Small business
				trade strategy
						(1)Development of
				small business trade strategyThe Associate Administrator shall
				develop and maintain a small business trade strategy that is included in the
				report on the governmentwide strategic plan for Federal trade promotion
				required to be submitted to Congress by the Trade Promotion Coordinating
				Committee under section 2312(f)(1) of the Export Enhancement Act of 1988 (15
				U.S.C. 4727(f)(1)) that includes, at a minimum—
							(A)strategies to
				increase export opportunities for small business concerns, including a specific
				strategy to increase opportunities for small business concerns that are new to
				exporting;
							(B)recommendations
				to increase the competitiveness in the global economy of small business
				concerns in the United States that are part of industries in which small
				business concerns account for a high proportion of participating
				businesses;
							(C)recommendations
				to protect small business concerns from unfair trade practices, including
				intellectual property violations;
							(D)recommendations
				for strategies to promote and facilitate opportunities in the foreign markets
				that are most accessible for small business concerns that are new to exporting;
				and
							(E)strategies to
				expand the representation of small business concerns in the formation and
				implementation of United States trade policy.
							(2)Annual report
				to CongressAt the beginning of each fiscal year, the Associate
				Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the small business trade strategy required under
				paragraph (1), which shall contain, at a minimum—
							(A)a description of
				each strategy and recommendation described in paragraph (1);
							(B)specific policies
				and objectives, together with timelines for the implementation of such policies
				and objectives; and
							(C)a description of
				the progress of the Administration in implementing the strategies and
				recommendations contained in the report submitted for the preceding fiscal
				year.
							.
			IVAccess to
			 Mentoring, Education, and Strategic Partnerships
			AMeasuring the
			 Effectiveness of Resource Partners
				411.Expanding entrepreneurshipSection 4 of the Small Business Act
			 (15 U.S.C.
			 633), as amended by this Act, is amended by adding at the end
			 the following:
					
						(h)Management and direction
							(1)Plan for entrepreneurial development and
				job creation strategy
								(A)Plan
				requiredThe Administrator,
				in consultation with a representative from each entrepreneurial development
				program of the Administration, shall develop and submit to Congress a plan for
				using the entrepreneurial development programs of the Administration to create
				jobs during fiscal years 2013 and 2014.
								(B)Contents of
				planThe plan required under
				subparagraph (A) shall—
									(i)include the plan of the Administrator for
				using existing programs, including small business development centers, women’s
				business centers, the Service Corps of Retired Executives authorized by section
				8(b)(1), Veterans Business Outreach Centers, and programs of the Office of
				Native American Affairs, to create jobs;
									(ii)identify a strategy for each region of the
				Administration to use programs of the Administration to create or retain jobs
				in the region; and
									(iii)establish performance measures and
				criteria, including goals for job creation, job retention, and job retraining,
				to evaluate the success of the plan.
									(2)Data collection process
								(A)In
				generalThe Administrator
				shall, after notice and opportunity for comment, promulgate a rule to develop
				and implement a consistent data collection process for the entrepreneurial
				development programs.
								(B)ContentsThe data collection process developed under
				subparagraph (A) shall collect data relating to job creation and performance
				and any other data determined appropriate by the Administrator.
								(3)Coordination and Alignment of SBA
				Entrepreneurial Development ProgramsThe Administrator, in consultation with
				other Federal departments and agencies as the Administrator determines is
				appropriate, shall submit an annual report to Congress describing opportunities
				to foster coordination of, limit duplication among, and improve program
				delivery for Federal entrepreneurial development programs.
							(4)Database of Entrepreneurial Development
				Service Providers
								(A)EstablishmentAfter providing a period of 60 days for
				public comment, the Administrator shall—
									(i)establish a database of providers of
				entrepreneurial development services; and
									(ii)make the database available through the
				website of the Administration.
									(B)SearchabilityThe database established under subparagraph
				(A) shall be searchable by industry, geographic location, and service
				required.
								(5)Community specialist
								(A)DesignationThe Administrator shall designate not fewer
				than 1 staff member in each district office of the Administration as a
				community specialist whose full-time responsibility is working with local
				providers of entrepreneurial development services to increase coordination with
				Federal entrepreneurial development programs.
								(B)PerformanceThe Administrator shall develop benchmarks
				for measuring the performance of community specialists under this
				paragraph.
								.
				BWomen's Small
			 Business Ownership
				421.Short
			 titleThis subtitle may be
			 cited as the Women's Small Business
			 Ownership Act of 2012.
				422.DefinitionIn this subtitle, the term
			 Administrator means the Administrator of the Small Business
			 Administration.
				423.Office of
			 Women’s Business Ownership
					(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
						(1)in paragraph
			 (2)—
							(A)in
			 subparagraph (B)—
								(i)in
			 clause (i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning the
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, Government contracting, and other disciplines
			 required for—
									
										(I)starting,
				operating, and increasing the business of a small business
				concern;
										;
				and
								(ii)in
			 clause (ii), by striking Women's Business Center program each
			 place that term appears and inserting women's business center
			 program; and
								(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and
							(2)by adding at
			 the end the following:
							
								(3)TrainingThe
				Administrator may provide annual programmatic and financial examination
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities.
								(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial examination process by—
									(A)providing
				public notice of any announcement for financial assistance under subsection (b)
				or a grant under subsection (l) not later than the end of the first quarter of
				each fiscal year;
									(B)in the
				announcement described in subparagraph (A), outlining award and program
				evaluation criteria and describing the weighting of the criteria for financial
				assistance under subsection (b) and grants under subsection (l);
									(C)minimizing
				paperwork and reporting requirements for applicants for and recipients of
				financial assistance under this section;
									(D)standardizing
				the programmatic and financial examination process; and
									(E)providing to
				each women’s business center, not later than 60 days after the completion of a
				site visit to the women's business center (whether conducted for an audit,
				performance review, or other reason), a copy of any site visit reports or
				evaluation reports prepared by district office technical representatives or
				officers or employees of the
				Administration.
									.
						(b)Change of
			 title
						(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
							(A)in subsection
			 (a)—
								(i)by striking
			 paragraphs (1) and (4);
								(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
			 and
								(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
									
										(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
										;
								(B)by striking
			 Assistant Administrator each place that term appears and
			 inserting Director; and
							(C)in subsection
			 (g)(2), in the paragraph heading, by striking Assistant Administrator
			 and inserting Director.
							(2)Women's
			 Business Ownership Act of 1988Title IV of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
							(A)in section
			 403(a)(2)(B), by striking Assistant Administrator and inserting
			 Director;
							(B)in section
			 405, by striking Assistant Administrator and inserting
			 Director; and
							(C)in section
			 406(c), by striking Assistant Administrator and inserting
			 Director.
							424.Women’s
			 Business Center Program
					(a)Women’s
			 Business Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
						(1)in subsection
			 (a), as amended by section 423(b) of this Act—
							(A)by inserting
			 before paragraph (2) the following:
								
									(1)the term
				association of women’s business centers means an
				organization—
										(A)that
				represents not less than 51 percent of the women’s business centers that
				participate in a program under this section; and
										(B)whose primary
				purpose is to represent women’s business
				centers;
										;
				
							(B)by inserting
			 after paragraph (2) the following:
								
									(3)the term
				eligible entity means—
										(A)a private
				nonprofit organization;
										(B)a State,
				regional, or local economic development organization;
										(C)a
				development, credit, or finance corporation chartered by a State;
										(D)a junior or
				community college, as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f)); or
										(E)any
				combination of entities listed in subparagraphs (A) through
				(D);
										;
				and
							(C)by adding
			 after paragraph (5) the following:
								
									(6)the term
				women's business center means a project conducted by an eligible
				entity under this
				section.
									;
							(2)in subsection
			 (b)—
							(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 and adjusting the margins accordingly;
							(B)by striking
			 The Administration and all that follows through 5-year
			 projects and inserting the following:
								
									(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
									;
							(C)by striking
			 The projects shall and inserting the following:
								
									(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall
									;
				and
							(D)by adding at
			 the end the following:
								
									(3)Amount of
				financial assistance
										(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $100,000 and not more than $150,000 per
				year.
										(B)Lower
				amountThe Administrator may award financial assistance under
				this subsection to a recipient in an amount that is less than $100,000 if the
				Administrator determines that the recipient is unable to make a non-Federal
				contribution of $100,000 or more, as required under subsection (c).
										(C)Equal
				allocationsIf the Administration has insufficient funds to
				provide financial assistance of not less than $100,000 for each recipient of
				financial assistance under this subsection in any fiscal year, the
				Administrator shall provide an equal amount of financial assistance to each
				recipient in the fiscal year, unless a recipient requests a lower amount than
				the allocated amount.
										(4)Consultation
				with associations of women’s business centersThe Administrator
				shall consult with each association of women’s business centers to
				develop—
										(A)a training
				program for the staff of women’s business centers and the Administration;
				and
										(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the women’s business center program, including grant program
				improvements under subsection (g)(4).
										;
				
							(3)in subsection
			 (c)—
							(A)in paragraph
			 (1) by striking the recipient organization and inserting
			 an eligible entity;
							(B)in paragraph
			 (3), in the second sentence, by striking a recipient
			 organization and inserting an eligible entity;
							(C)in paragraph
			 (4)—
								(i)by striking
			 recipient of assistance and inserting eligible
			 entity;
								(ii)by striking
			 such organization and inserting the eligible
			 entity; and
								(iii)by striking
			 recipient and inserting eligible entity;
			 and
								(D)in paragraph
			 (5)—
								(i)in
			 subparagraph (A), by striking a recipient organization and
			 inserting an eligible entity; and
								(ii)by
			 striking the recipient organization each place it appears and
			 inserting the eligible entity; and
								(E)by adding at end
			 the following:
								
									(6)Separation of
				project and fundsAn eligible entity shall—
										(A)carry out a
				project under this section separately from other projects, if any, of the
				eligible entity; and
										(B)separately
				maintain and account for any financial assistance under this
				section.
										;
							(4)in subsection
			 (e)—
							(A)by striking
			 applicant organization and inserting eligible
			 entity;
							(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and
							(C)by striking
			 site;
							(5)by striking
			 subsection (f) and inserting the following:
							
								(f)Applications
				and criteria for initial financial assistance
									(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
										(A)a
				certification that the eligible entity—
											(i)has
				designated an executive director or program manager, who may be compensated
				using financial assistance under subsection (b) or other sources, to manage the
				center on a full-time basis;
											(ii)as a
				condition of receiving financial assistance under subsection (b),
				agrees—
												(I)to receive a
				site visit by the Administrator as part of the final selection process;
												(II)to undergo
				an annual programmatic and financial examination; and
												(III)to the
				maximum extent practicable, to remedy any problems identified pursuant to the
				site visit or examination under subclause (I) or (II); and
												(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
											(B)information
				demonstrating that the eligible entity has the ability and resources to meet
				the needs of the market to be served by the women's business center for which
				financial assistance under subsection (b) is sought, including the ability to
				obtain the non-Federal contribution required under subsection (c);
										(C)information
				relating to the assistance to be provided by the women's business center for
				which financial assistance under subsection (b) is sought in the area in which
				the women's business center is located;
										(D)information
				demonstrating the experience and effectiveness of the eligible entity
				in—
											(i)conducting
				financial, management, and marketing assistance programs, as described in
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
											(ii)providing
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
											(iii)working
				with resource partners of the Administration and other entities, such as
				universities; and
											(E)a 5-year plan
				that describes the ability of the women's business center for which financial
				assistance is sought—
											(i)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
											(ii)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged.
											(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
									(3)Review and
				approval of applications for initial financial assistance
										(A)In
				generalThe Administrator shall—
											(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
											(ii)to the
				extent practicable, as part of the final selection process, conduct a site
				visit to each women's business center for which financial assistance under
				subsection (b) is sought.
											(B)Selection
				criteria
											(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
												(I)established
				before the date on which applicants are required to submit the
				applications;
												(II)stated in
				terms of relative importance; and
												(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under subsection (b) made by the Administrator.
												(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
												(I)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to teach or enhance the business skills of women who are business owners or
				potential business owners;
												(II)the ability
				of the applicant to begin a project within a minimum amount of time;
												(III)the ability
				of the applicant to provide training and services to a representative number of
				women who are socially and economically disadvantaged; and
												(IV)the location
				for the women's business center proposed by the applicant, including whether
				the applicant is located in a State in which there is not a women's business
				center receiving funding from the Administration.
												(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
										(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
										;
				and
						(6)in subsection
			 (m)—
							(A)by striking
			 paragraph (3) and inserting the following:
								
									(3)Application
				and approval for renewal grants
										(A)Solicitation of applicationsThe Administrator shall solicit
				applications and award grants under this subsection for the first fiscal year
				beginning after the date of enactment of the Women's Small Business Ownership Act of
				2012, and every third fiscal year thereafter.
										(B)Contents of
				applicationEach eligible entity desiring a grant under this
				subsection shall submit to the Administrator an application that
				contains—
											(i)a
				certification that the applicant—
												(I)is an
				eligible entity;
												(II)has
				designated a full-time executive director or program manager to manage the
				women's business center operated by the applicant; and
												(III)as a
				condition of receiving a grant under this subsection, agrees—
													(aa)to receive a
				site visit as part of the final selection process;
													(bb)to submit,
				for the 2 full fiscal years before the date on which the application is
				submitted, annual programmatic and financial examination reports or certified
				copies of the compliance supplemental audits under OMB Circular A–133 of the
				applicant; and
													(cc)to remedy
				any problem identified pursuant to the site visit or examination under item
				(aa) or (bb);
													(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to obtain the
				non-Federal contribution required under paragraph (4)(C);
											(iii)information
				relating to assistance to be provided by the women's business center in the
				area served by the women's business center for which a grant under this
				subsection is sought;
											(iv)information
				demonstrating that the applicant has worked with resource partners of the
				Administration and other entities;
											(v)a 3-year plan
				that describes the ability of the women's business center for which a grant
				under this subsection is sought—
												(I)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
												(II)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
												(vi)any
				additional information that the Administrator may reasonably require.
											(C)Review and
				approval of applications for grants
											(i)In
				generalThe Administrator shall—
												(I)review each
				application submitted under subparagraph (B), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
												(II)whenever
				practicable, as part of the final selection process, conduct a site visit to
				each women's business center for which a grant under this subsection is
				sought.
												(ii)Selection
				criteria
												(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
													(aa)established
				before the date on which applicants are required to submit the
				applications;
													(bb)stated in
				terms of relative importance; and
													(cc)publicly
				available and stated in each solicitation for applications for grants under
				this subsection made by the Administrator.
													(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
													(aa)the total
				number of entrepreneurs served by the applicant;
													(bb)the total
				number of new startup companies assisted by the applicant;
													(cc)the
				percentage of clients of the applicant that are socially or economically
				disadvantaged; and
													(dd)the
				percentage of individuals in the community served by the applicant who are
				socially or economically disadvantaged.
													(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—
												(I)shall
				consider the results of the most recent evaluation of the women's business
				center for which a grant under this subsection is sought, and, to a lesser
				extent, previous evaluations; and
												(II)may withhold
				a grant under this subsection, if the Administrator determines that the
				applicant has failed to provide the information required to be provided under
				this paragraph, or the information provided by the applicant is
				inadequate.
												(D)NotificationNot
				later than 60 days after the date of each deadline to submit applications, the
				Administrator shall approve or deny any application under this paragraph and
				notify the applicant for each such application of the approval or
				denial.
										(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
										;
				and
							(B)by striking
			 paragraph (5) and inserting the following:
								
									(5)Award to
				previous recipientsThere shall be no limitation on the number of
				times the Administrator may award a grant to an applicant under this
				subsection.
									.
							(b)Technical
			 and conforming amendments
						(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
							(A)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
							(B)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1 of each year, the Administrator;
							(C)in subsection
			 (k)—
								(i)by striking
			 paragraphs (1), (2), and (4);
								(ii)by
			 redesignating paragraph (3) as paragraph (4); and
								(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
									
										(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until expended,
				$14,500,000 for each of fiscal years 2013, 2014, and 2015.
										(2)Use of
				fundsAmounts made available
				under this subsection may only be used for grant awards and may not be used for
				costs incurred by the Administration in connection with the management and
				administration of the program under this section.
										(3)Continuing
				grant and cooperative agreement authority
											(A)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
											(B)Suspension
				or terminationIf the Administrator has entered into a grant or
				cooperative agreement with a women's business center under this section, the
				Administrator may not suspend or terminate the grant or cooperative agreement,
				unless the Administrator—
												(i)provides the
				women's business center with written notification setting forth the reasons for
				that action; and
												(ii)affords the
				women's business center an opportunity for a hearing, appeal, or other
				administrative proceeding under chapter 5 of title 5, United States
				Code.
												; 
								(D)in subsection
			 (m)—
								(i)in
			 paragraph (2), by striking subsection (b) or (l) and inserting
			 this subsection or subsection (b); and
								(ii)in
			 paragraph (4)(D), by striking or subsection (l); and
								(E)by
			 redesignating subsections (m) and (n), as amended by this Act, as subsections
			 (l) and (m), respectively.
							(2)Prospective
			 repealSection 1401(c)(2) of the Small Business Jobs Act of 2010
			 (15 U.S.C. 636 note) is amended—
							(A)in subparagraph
			 (A), by striking and at the end;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(C)by redesignating
				paragraph (6), as added by section 424(a)(3)(E) of the
				Women's Small Business Ownership Act of
				2012, as paragraph
				(5).
									.
							(c)Effect on
			 existing grants
						(1)Terms and
			 conditionsA nonprofit organization receiving a grant under
			 section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the
			 day before the date of enactment of this Act, shall continue to receive the
			 grant under the terms and conditions in effect for the grant on the day before
			 the date of enactment of this Act, except that the nonprofit organization may
			 not apply for a renewal of the grant under section 29(m)(5) of the Small
			 Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of
			 enactment of this Act.
						(2)Length of
			 renewal grantThe Administrator may award a grant under section
			 29(l) of the Small Business Act, as so redesignated by subsection (b)(1)(E) of
			 this section, to a nonprofit organization receiving a grant under section 29(m)
			 of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before
			 the date of enactment of this Act, for the period—
							(A)beginning on the
			 day after the last day of the grant agreement under such section 29(m);
			 and
							(B)ending at the end
			 of the third fiscal year beginning after the date of enactment of this
			 Act.
							425.Study and
			 report on economic issues facing women's business centers
					(a)StudyThe
			 Comptroller General of the United States shall conduct a broad study of the
			 unique economic issues facing women's business centers located in covered areas
			 to identify—
						(1)the
			 difficulties such centers face in raising non-Federal funds;
						(2)the
			 difficulties such centers face in competing for financial assistance,
			 non-Federal funds, or other types of assistance;
						(3)the
			 difficulties such centers face in writing grant proposals; and
						(4)other
			 difficulties such centers face because of the economy in the type of covered
			 area in which such centers are located.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, regarding
			 how to—
						(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;
						(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
						(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
						(c)Definition
			 of covered areaIn this section, the term covered
			 area means—
						(1)any State
			 that is predominantly rural, as determined by the Administrator;
						(2)any State
			 that is predominantly urban, as determined by the Administrator; and
						(3)any State or
			 territory that is an island.
						426.Study and
			 report on oversight of women's business centers
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the oversight
			 of women's business centers by the Administrator, which shall include—
						(1)an analysis of
			 the coordination by the Administrator of the activities of women's business
			 centers with the activities of small business development centers, the Service
			 Corps of Retired Executives, and Veterans Business Outreach Centers;
						(2)a comparison of
			 the types of individuals and small business concerns served by women's business
			 centers and the types of individuals and small business concerns served by
			 small business development centers, the Service Corps of Retired Executives,
			 and Veterans Business Outreach Centers; and
						(3)an analysis of
			 performance data for women's business centers that evaluates how well women's
			 business centers are carrying out the mission of women's business centers and
			 serving individuals and small business concerns.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, for
			 eliminating the duplication of services provided by women's business centers,
			 small business development centers, the Service Corps of Retired Executives,
			 and Veterans Business Outreach Centers.
					CStrengthening
			 America's Small Business Development Centers
				431.Institutions
			 of higher educationSection 21
			 of the Small Business Act (15 U.S.C. 648) is amended—
					(1)in subsection (a)(1), by striking :
			 Provided, That and all that follows through on
			 such date. and inserting the following: . On and after December
			 31, 2013, the Administrator may only make a grant under this paragraph to an
			 applicant that is an institution of higher education, as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that is
			 accredited (and not merely in preaccreditation status) by a nationally
			 recognized accrediting agency or association recognized by the Secretary of
			 Education for such purpose in accordance with section 496 of that Act (20
			 U.S.C. 1099b).; and
					(2)in subsection
			 (c)(3)(K), by inserting public and private institutions of higher
			 education (including universities, community colleges, and junior
			 colleges), before local and regional private
			 consultants.
					432.Updating
			 funding levels for small business development centers
					(a)Minimum funding
			 levelsSection 21(a)(4)(C) of the Small Business Act (15 U.S.C.
			 648(a)(4)(C)) is amended—
						(1)in clause
			 (iii)—
							(A)by striking
			 $90,000,000 each place that term appears and inserting
			 $98,500,000;
							(B)by striking
			 $81,500,000 each place that term appears and inserting
			 $90,000,000; and
							(C)by striking
			 $500,000 each place that term appears and inserting
			 $600,000;
							(2)in clause
			 (v)(II), by striking if the usage and all that follows through
			 the end of the subclause and inserting a period; and
						(3)in clause (v), by
			 striking subclause (I) and inserting the following:
							
								(I)In
				generalOf the amounts made available in any fiscal year to carry
				out this section—
									(aa)not more than
				$50,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (B) of section 20(a)(1);
									(bb)not more than
				$500,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (C) of section 20(a)(1); and
									(cc)not more than
				$250,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (D) of section
				20(a)(1).
									.
						(b)Authorization
			 of appropriationsSection
			 21(a)(4)(C)(vii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(vii)) is
			 amended to read as follows:
						
							(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
								(I)$135,000,000
				for fiscal year 2013;
								(II)$135,000,000
				for fiscal year 2014; and
								(III)$135,000,000
				for fiscal year
				2015.
								.
					433.Assistance
			 to out-of-state small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
					(1)by striking
			 (3) At the discretion and inserting the following:
						
							(3)Assistance to
				out-of-state small businesses
								(A)In
				generalAt the discretion
								;
				and
					(2)by adding at
			 the end the following:
						
							(B)Disaster
				recovery assistance
								(i)In
				generalAt the discretion of the Administrator, the Administrator
				may authorize a small business development center to provide assistance, as
				described in subsection (c), to small business concerns located outside of the
				State, without regard to geographic proximity, if the small business concerns
				are located in an area for which the President has declared a major disaster
				under section 401 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5170), during the period of the declaration.
								(ii)Continuity
				of servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
								(iii)Access to
				disaster recovery facilitiesFor purposes of this subparagraph,
				the Administrator shall, to the maximum extent practicable, permit the
				personnel of a small business development center to use any site or facility
				designated by the Administrator for use to provide disaster recovery
				assistance.
								.
					434.Termination of
			 small business development center defense economic transition
			 assistance
					(a)In
			 generalSection 21(c)(3) of
			 the Small Business Act (15 U.S.C. 648(c)(3)) is amended—
						(1)by striking
			 subparagraph (G); and
						(2)by redesignating
			 subparagraphs (H) through (T) as subparagraphs (G) through (S),
			 respectively.
						(b)Technical and
			 conforming amendmentsSection 21(a) of the Small Business Act (15
			 U.S.C. 648(a)) is amended—
						(1)in paragraph
			 (4)(C)(vi), by striking or (c)(3)(G); and
						(2)in paragraph (6),
			 by striking subparagraphs (B) through (G) of subsection (c)(3)
			 and inserting subparagraphs (B) through (F) of subsection
			 (c)(3).
						(c)Existing
			 grantsNothing in this section shall affect any grant made to a
			 small business development center before the date of enactment of this Act
			 under section 21(c)(3)(G) of the Small Business Act (15 U.S.C. 648(c)(3)(G)),
			 as in effect on the day before the date of enactment of this Act, and any such
			 grant shall be subject to such section 21(c)(3)(G), as in effect on the day
			 before the date of enactment of this Act.
					435.National
			 Small Business Development Center Advisory Board
					(a)In
			 generalSection 21(i)(1) of
			 the Small Business Act (15 U.S.C. 648(i)(1)) is amended—
						(1)in the first sentence, by striking
			 nine members and inserting 10 members;
						(2)in the second
			 sentence, by striking six and inserting the members who
			 are not from universities or their affiliates;
						(3)by striking
			 the third sentence; and
						(4)in the fourth
			 sentence—
							(A)by striking
			 Succeeding Boards and inserting The members of the
			 Board; and
							(B)by inserting
			 not less than before one-third.
							(b)IncumbentsAn
			 individual serving as a member of the National Small Business Development
			 Center Advisory Board on the date of enactment of this Act may continue to
			 serve on the Board until the end of the term of the member under section
			 21(i)(1) of the Small Business Act (15 U.S.C. 648(i)(1)), as in effect on the
			 day before such date of enactment.
					436.Repeal of Paul D.
			 Coverdell drug-free workplace programSection 27 of the Small Business Act (15
			 U.S.C. 654) is repealed.
				DTerminating the
			 National Veterans Business Development Corporation
				441.National
			 Veterans Business Development Corporation
					(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended by striking section 33 (15 U.S.C.
			 657c).
					(b)CorporationOn
			 and after the date of enactment of this Act, the National Veterans Business
			 Development Corporation and any successor thereto may not represent that the
			 corporation is federally chartered or in any other manner authorized by the
			 Federal Government.
					(c)Technical and
			 conforming amendments
						(1)Small Business
			 ActThe Small Business Act (15 U.S.C. 631 et seq.), as amended by
			 this section, is amended—
							(A)by redesignating
			 sections 34 through 45 as sections 33 through 44, respectively;
							(B)in section
			 9(k)(1)(D) (15 U.S.C. 638(k)(1)(D)), by striking section 34(d)
			 and inserting section 33(d);
							(C)in section 33 (15
			 U.S.C. 657d), as so redesignated—
								(i)by
			 striking section 35 each place it appears and inserting
			 section 34;
								(ii)in
			 subsection (a)—
									(I)in paragraph (2),
			 by striking section 35(c)(2)(B) and inserting section
			 34(c)(2)(B);
									(II)in paragraph
			 (4), by striking section 35(c)(2) and inserting section
			 34(c)(2); and
									(III)in paragraph
			 (5), by striking section 35(c) and inserting section
			 34(c); and
									(iii)in subsection
			 (h)(2), by striking section 35(d) and inserting section
			 34(d);
								(D)in section 34 (15
			 U.S.C. 657e), as so redesignated—
								(i)by
			 striking section 34 each place it appears and inserting
			 section 33; and
								(ii)in
			 subsection (c)(1), by striking section 34(c)(1)(E)(ii) and
			 inserting section 33(c)(1)(E)(ii);
								(E)in section 36(d)
			 (15 U.S.C. 657i(d)), as so redesignated, by striking section 43
			 and inserting section 42;
							(F)in section 39(d)
			 (15 U.S.C. 657l(d)), as so redesignated, by striking section 43
			 and inserting section 42; and
							(G)in section 40(b)
			 (15 U.S.C. 657m(b)), as so redesignated, by striking section 43
			 and inserting section 42.
							(2)Title
			 10Section 1142(b)(13) of title 10, United States Code, is
			 amended by striking and the National Veterans Business Development
			 Corporation.
						(3)Title
			 38Section 3452(h) of title 38, United States Code, is amended by
			 striking any of the and all that follows and inserting
			 any small business development center described in section 21 of the
			 Small Business Act (15 U.S.C. 648), insofar as such center offers, sponsors, or
			 cosponsors an entrepreneurship course, as that term is defined in section
			 3675(c)(2)..
						(4)Food,
			 Conservation, and Energy Act of 2008Section 12072(c)(2) of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636g(c)(2)) is amended by
			 striking section 43 of the Small Business Act, as added by this
			 Act and inserting section 42 of the Small Business Act (15
			 U.S.C. 657o).
						(5)Veterans
			 Entrepreneurship and Small Business Development Act of
			 1999Section 203(c)(5) of the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking
			 In cooperation with the National Veterans Business Development
			 Corporation, develop and inserting Develop.
						VAccess to
			 Government Contracting
			ABonds
				511.Removal of
			 sunset dates for certain provisions of the Small Business Investment Act of
			 1958
					(a)Maximum bond
			 amountSection 411(a)(1) of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b(a)(1)) is amended by striking does not
			 exceed and all that follows and inserting does not exceed
			 $5,000,000..
					(b)Denial of
			 liabilitySection 411(e)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 694b(e)(2)) is amended by striking bonds
			 exceeds and all that follows and inserting bonds exceeds
			 $5,000,000,.
					BSmall Business
			 Contracting Fraud Prevention
				521.Short
			 titleThis subtitle may be
			 cited as the Small Business
			 Contracting Fraud Prevention Act of 2012.
				522.DefinitionsIn this subtitle—
					(1)the term 8(a) program means
			 the program under section 8(a) of the Small Business Act (15 U.S.C.
			 637(a));
					(2)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(3)the terms HUBZone and
			 HUBZone small business concern and HUBZone map have
			 the meanings given those terms in section 3(p) of the Small Business Act (15
			 U.S.C. 632(p)), as amended by this Act; and
					(4)the term recertification means
			 a determination by the Administrator that a business concern that was
			 previously determined to be a qualified HUBZone small business concern is a
			 qualified HUBZone small business concern under section 3(p)(5) of the Small
			 Business Act (15 U.S.C. 632(p)(5)).
					523.Fraud deterrence at the Small Business
			 AdministrationSection 16 of
			 the Small Business Act (15 U.S.C. 645) is amended—
					(1)in subsection (d)—
						(A)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking Whoever and all that follows through oneself
			 or another and inserting the following: A person shall be
			 subject to the penalties and remedies described in paragraph (2) if the person
			 misrepresents the status of any concern or person as a small business concern,
			 a qualified HUBZone small business concern, a small business concern owned and
			 controlled by socially and economically disadvantaged individuals, a small
			 business concern owned and controlled by women, or a small business concern
			 owned and controlled by service-disabled veterans, in order to obtain for any
			 person;
							(ii)by amending subparagraph (A) to read as
			 follows:
								
									(A)prime contract, subcontract, grant, or
				cooperative agreement to be awarded under subsection (a) or (m) of section 8,
				or section 9, 15, 31, or
				35;
									;
							(iii)by striking subparagraph (B);
							(iv)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (B) and (C), respectively; and
							(v)in subparagraph (C), as so redesignated, by
			 striking , shall be and all that follows and inserting a
			 period;
							(B)in paragraph (2)—
							(i)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
							(ii)by inserting after subparagraph (B) the
			 following:
								
									(C)be
				subject to the civil remedies under subchapter III of chapter 37 of title 31,
				United States Code (commonly known as the False Claims
				Act);
									;
				and
							(C)by adding at the end the following:
							
								(3)(A)In the case of a violation of paragraph
				(1)(A) or subsection (g) or (h), for purposes of a proceeding described in
				subparagraph (A) or (C) of paragraph (2), the amount of the loss to the Federal
				Government or the damages sustained by the Federal Government, as applicable,
				shall be an amount equal to the amount that the Federal Government paid to the
				person that received a contract, grant, or cooperative agreement described in
				paragraph (1)(A), (g), or (h), respectively.
									(B)In the case of a violation of subparagraph
				(B) or (C) of paragraph (1), for the purpose of a proceeding described in
				subparagraph (A) or (C) of paragraph (2), the amount of the loss to the Federal
				Government or the damages sustained by the Federal Government, as applicable,
				shall be an amount equal to the portion of any payment by the Federal
				Government under a prime contract that was used for a subcontract described in
				subparagraph (B) or (C) of paragraph (1), respectively.
									(C)In a proceeding described in subparagraph
				(A) or (B), no credit shall be applied against any loss or damages to the
				Federal Government for the fair market value of the property or services
				provided to the Federal
				Government.
									;
						(2)by striking subsection (e) and inserting
			 the following:
						
							(e)Any representation of the status of any
				concern or person as a small business concern, a HUBZone small business
				concern, a small business concern owned and controlled by socially and
				economically disadvantaged individuals, a small business concern owned and
				controlled by women, or a small business concern owned and controlled by
				service-disabled veterans, in order to obtain any prime contract, subcontract,
				grant, or cooperative agreement described in subsection (d)(1) shall be made in
				writing or through the Online Representations and Certifications Application
				process required under section 4.1201 of the Federal Acquisition Regulation, or
				any successor thereto.
							;
				and
					(3)by adding at the end the following:
						
							(g)A person shall be subject to the penalties
				and remedies described in subsection (d)(2) if the person misrepresents the
				status of any concern or person as a small business concern, a qualified
				HUBZone small business concern, a small business concern owned and controlled
				by socially and economically disadvantaged individuals, a small business
				concern owned and controlled by women, or a small business concern owned and
				controlled by service-disabled veterans—
								(1)in order to allow any person to participate
				in any program of the Administration; or
								(2)in relation to a protest of a contract
				award or proposed contract award made under regulations issued by the
				Administration.
								(h)(1)A person that submits a request for payment
				on a contract or subcontract that is awarded under subsection (a) or (m) of
				section 8, or section 9, 15, 31, or 35, shall be deemed to have submitted a
				certification that the person complied with regulations issued by the
				Administration governing the percentage of work that the person is required to
				perform on the contract or subcontract, unless the person states, in writing,
				that the person did not comply with the regulations.
								(2)A
				person shall be subject to the penalties and remedies described in subsection
				(d)(2) if the person—
									(A)uses the services of a business other than
				the business awarded the contract or subcontract to perform a greater
				percentage of work under a contract than is permitted by regulations issued by
				the Administration; or
									(B)willfully participates in a scheme to
				circumvent regulations issued by the Administration governing the percentage of
				work that a contractor is required to perform on a
				contract.
									.
					524.Veterans integrity in contracting
					(a)DefinitionSection 3(q)(1) of the Small Business Act
			 (15 U.S.C. 632(q)(1)) is amended by striking means a veteran and
			 all that follows and inserting the following: “means—
						
							(A)a veteran with a service-connected
				disability rated by the Secretary of Veterans Affairs as zero percent or more
				disabling; or
							(B)a former member of the Armed Forces who is
				retired, separated, or placed on the temporary disability retired list for
				physical disability under chapter 61 of title 10, United States
				Code.
							.
					(b)Veterans contractingSection 4 of the Small Business Act (15
			 U.S.C. 633), as amended by this Act, is amended by adding at the end the
			 following:
						
							(i)Veteran status
								(1)In generalA business concern seeking status as a
				small business concern owned and controlled by service-disabled veterans
				shall—
									(A)submit an annual certification indicating
				that the business concern is a small business concern owned and controlled by
				service-disabled veterans by means of the Online Representations and
				Certifications Application process required under section 4.1201 of the Federal
				Acquisition Regulation, or any successor thereto; and
									(B)register with—
										(i)the Central Contractor Registration
				database maintained under subpart 4.11 of the Federal Acquisition Regulation,
				or any successor thereto; and
										(ii)the VetBiz database of the Department of
				Veterans Affairs, or any successor thereto.
										(2)Verification of status
									(A)Veterans AffairsThe Secretary of Veterans Affairs shall
				determine whether a business concern registered with the VetBiz database of the
				Department of Veterans Affairs, or any successor thereto, as a small business
				concern owned and controlled by veterans or a small business concern owned and
				controlled by service-disabled veterans is owned and controlled by a veteran or
				a service-disabled veteran, as the case may be.
									(B)Federal agencies generallyThe head of each Federal agency
				shall—
										(i)for a sole source contract awarded to a
				small business concern owned and controlled by service-disabled veterans or a
				contract awarded with competition restricted to small business concerns owned
				and controlled by service-disabled veterans under section 35, determine whether
				a business concern submitting a proposal for the contract is a small business
				concern owned and controlled by service-disabled veterans; and
										(ii)use the VetBiz database of the Department
				of Veterans Affairs, or any successor thereto, in determining whether a
				business concern is a small business concern owned and controlled by
				service-disabled veterans.
										(3)Debarment and suspensionIf the Administrator determines that a
				business concern knowingly and willfully misrepresented that the business
				concern is a small business concern owned and controlled by service-disabled
				veterans, the Administrator may debar or suspend the business concern from
				contracting with the United
				States.
								.
					(c)Integration of databasesThe Administrator for Federal Procurement
			 Policy and the Secretary of Veterans Affairs shall ensure that data is shared
			 on an ongoing basis between the VetBiz database of the Department of Veterans
			 Affairs and the Central Contractor Registration database maintained under
			 subpart 4.11 of the Federal Acquisition Regulation.
					(d)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (b) and the requirements
			 under subsection (c) shall take effect on the date on which the Secretary of
			 Veterans Affairs (referred to in this subsection as the
			 Secretary) publishes in the Federal Register a determination
			 that the Department of Veterans Affairs has the necessary resources and
			 capacity to carry out the additional responsibility of determining whether
			 small business concerns registered with the VetBiz database of the Department
			 of Veterans Affairs are owned and controlled by a veteran or a service-disabled
			 veteran, as the case may be, in accordance with subsection (i) of section 4 of
			 the Small Business Act (15 U.S.C. 633), as added by subsection (b).
						(2)TimelineIf
			 the Secretary determines that the Secretary is not able to publish the
			 determination under paragraph (1) before the date that is 1 year after the date
			 of enactment of this Act, the Secretary shall, not later than 1 year after the
			 date of enactment of this Act, submit a report containing an estimate of the
			 date on which the Secretary will publish the determination under paragraph (1)
			 to the Committee on Small Business and Entrepreneurship and the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Small Business and the
			 Committee on Veterans’ Affairs of the House of Representatives.
						525.Section
			 8(a) program improvements
					(a)Review of effectivenessSection 8(a) of the Small Business Act (15
			 U.S.C. 637(a)) is amended by adding at the end the following:
						
							(22)Not later than 3 years after the date of
				enactment of this paragraph, and every 3 years thereafter, the Comptroller
				General of the United States shall—
								(A)conduct an evaluation of the effectiveness
				of the program under this subsection, including an examination of—
									(i)the number and size of contracts applied
				for, as compared to the number received by, small business concerns after
				successfully completing the program;
									(ii)the percentage of small business concerns
				that continue to operate during the 3-year period beginning on the date on
				which the small business concerns successfully complete the program;
									(iii)whether the business of small business
				concerns increases during the 3-year period beginning on the date on which the
				small business concerns successfully complete the program; and
									(iv)the number of training sessions offered
				under the program; and
									(B)submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives a report regarding each evaluation under subparagraph
				(A).
								.
					(b)Other improvementsIn order to improve the 8(a) program, the
			 Administrator shall—
						(1)not later than 90 days after the date of
			 enactment of this Act, begin to—
							(A)evaluate the feasibility of—
								(i)using additional third-party data
			 sources;
								(ii)making unannounced visits of sites that are
			 selected randomly or using risk-based criteria;
								(iii)using fraud detection tools, including
			 data-mining techniques; and
								(iv)conducting financial and analytical
			 training for the business opportunity specialists of the Administration;
								(B)evaluate the feasibility and advisability
			 of amending regulations applicable to the 8(a) program to require that
			 calculations of the adjusted net worth or total assets of an individual include
			 assets held by the spouse of the individual; and
							(C)develop a more consistent enforcement
			 strategy that includes the suspension or debarment of contractors that
			 knowingly make misrepresentations in order to qualify for the 8(a) program;
			 and
							(2)not later than 1 year after the date on
			 which the Comptroller General submits the report under section 8(a)(22)(B) of
			 the Small Business Act, as added by subsection (c), issue, in final form,
			 proposed regulations of the Administration that—
							(A)determine the economic disadvantage of a
			 participant in the 8(a) program based on the income and asset levels of the
			 participant at the time of application and annual recertification for the 8(a)
			 program; and
							(B)limit the ability of a small business
			 concern to participate in the 8(a) program if an immediate family member of an
			 owner of the small business concern is, or has been, a participant in the 8(a)
			 program, in the same industry.
							526.HUBZone improvements
					(a)PurposeThe purpose of this section is to reform
			 and improve the HUBZone program of the Administration.
					(b)In generalThe Administrator shall—
						(1)ensure the HUBZone map is—
							(A)accurate and up-to-date; and
							(B)revised as new data is made available to
			 maintain the accuracy and currency of the HUBZone map;
							(2)implement policies for ensuring that only
			 HUBZone small business concerns determined to be qualified under section
			 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) are participating in
			 the HUBZone program, including through the appropriate use of technology to
			 control costs and maximize, among other benefits, uniformity, completeness,
			 simplicity, and efficiency;
						(3)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report regarding any application to be designated as
			 a HUBZone small business concern or for recertification for which the
			 Administrator has not made a determination as of the date that is 60 days after
			 the date on which the application was submitted or initiated, which shall
			 include a plan and timetable for ensuring the timely processing of the
			 applications; and
						(4)develop measures and implement plans to
			 assess the effectiveness of the HUBZone program that—
							(A)require the identification of a baseline
			 point in time to allow the assessment of economic development under the HUBZone
			 program, including creating additional jobs; and
							(B)take into account—
								(i)the economic characteristics of the
			 HUBZone; and
								(ii)contracts being counted under multiple
			 socioeconomic subcategories.
								(c)Employment percentageSection 3(p) of the Small Business Act (15
			 U.S.C. 632(p)) is amended—
						(1)in paragraph (5), by adding at the end the
			 following:
							
								(E)Employment percentage during interim
				period
									(i)DefinitionIn this subparagraph, the term
				interim period means the period beginning on the date on which the
				Administrator determines that a HUBZone small business concern is qualified
				under subparagraph (A) and ending on the day before the date on which a
				contract under the HUBZone program for which the HUBZone small business concern
				submits a bid is awarded.
									(ii)Interim
				periodDuring the interim
				period, the Administrator may not determine that the HUBZone small business is
				not qualified under subparagraph (A) based on a failure to meet the applicable
				employment percentage under subparagraph (A)(i)(I), unless the HUBZone small
				business concern—
										(I)has not attempted to maintain the
				applicable employment percentage under subparagraph (A)(i)(I); or
										(II)does not meet the applicable employment
				percentage—
											(aa)on the date on which the HUBZone small
				business concern submits a bid for a contract under the HUBZone program;
				or
											(bb)on the date on which the HUBZone small
				business concern is awarded a contract under the HUBZone
				program.
											;
				and
						(2)by adding at the end the following:
							
								(8)HUBZone programThe term HUBZone program means
				the program established under section 31.
								(9)HUBZone mapThe term HUBZone map means the
				map used by the Administration to identify
				HUBZones.
								.
						(d)Redesignated areasSection 3(p)(4)(C)(i) of the Small Business
			 Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as follows:
						
							(i)3 years after the first date on which the
				Administrator publishes a HUBZone map that is based on the results from the
				2010 decennial census;
				or
							.
					527.Annual report on suspension, debarment, and
			 prosecutionThe Administrator
			 shall submit an annual report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives that contains—
					(1)the number of debarments from participation
			 in programs of the Administration issued by the Administrator during the 1-year
			 period preceding the date of the report, including—
						(A)the number of debarments that were based on
			 a conviction; and
						(B)the number of debarments that were
			 fact-based and did not involve a conviction;
						(2)the number of suspensions from
			 participation in programs of the Administration issued by the Administrator
			 during the 1-year period preceding the date of the report, including—
						(A)the number of suspensions issued that were
			 based upon indictments; and
						(B)the number of suspensions issued that were
			 fact-based and did not involve an indictment;
						(3)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report that were based upon referrals from offices of the Administration, other
			 than the Office of Inspector General;
					(4)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report based upon referrals from the Office of Inspector General; and
					(5)the number of persons that the
			 Administrator declined to debar or suspend after a referral described in
			 paragraph (8), and the reason for each such decision.
					CFairness in
			 Women-Owned Small Business Contracting
				531.Short
			 titleThis subtitle may be
			 cited as the Fairness in Women-Owned
			 Small Business Contracting Act of 2012.
				532.Procurement program for women-owned small
			 business concernsSection 8(m)
			 of the Small Business Act (15 U.S.C. 637(m)) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (A), by striking who
			 are economically disadvantaged;
						(B)in subparagraph (C), by striking
			 paragraph (3) and inserting paragraph (4);
						(C)by striking subparagraph (D); and
						(D)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively; and
						(2)by adding at the end the following:
						
							(7)Sole source contractsA contracting officer may award a sole
				source contract under this subsection to a small business concern owned and
				controlled by women under the same conditions as a sole source contract may be
				awarded to a qualified HUBZone small business concern under section
				31(b)(2)(A).
							.
					533.Study and report on representation of
			 womenSection 29 of the Small
			 Business Act (15 U.S.C. 656), as amended by section 424 of this Act, is amended
			 by adding at the end the following:
					
						(n)Study and report on representation of
				women
							(1)StudyThe Administrator shall periodically
				conduct a study to identify any United States industry, as defined under the
				North American Industry Classification System, in which women are
				underrepresented.
							(2)ReportNot later than 5 years after the date of
				enactment of this subsection, and every 5 years thereafter, the Administrator
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report on the results of each study under paragraph (1) conducted during the
				5-year period ending on the date of the
				report.
							.
				DSmall Business
			 Champion
				541.Short
			 titleThis subtitle may be
			 cited as the Small Business Champion
			 Act of 2012.
				542.Offices of
			 Small and Disadvantaged Business Utilization
					(a)Appointment and
			 position of DirectorSection
			 15(k)(2) of the Small Business Act (15 U.S.C. 644(k)(2)) is amended by striking
			 such agency, and inserting such agency to a position that
			 is a Senior Executive Service position (as such term is defined under section
			 3132(a) of title 5, United States Code), except that, for any agency in which
			 the positions of Chief Acquisition Officer and senior procurement executive (as
			 such terms are defined under section 43(a) of this Act) are not Senior
			 Executive Service positions, the Director of Small and Disadvantaged Business
			 Utilization may be appointed to a position compensated at not less than the
			 minimum rate of basic pay payable for grade GS–15 of the General Schedule under
			 section 5332 of such title (including comparability payments under section 5304
			 of such title);.
					(b)Performance
			 appraisalsSection 15(k)(3) of the Small Business Act (15 U.S.C.
			 644(k)(3)) is amended—
						(1)by striking
			 be responsible only to, and report directly to, the head and
			 inserting shall be responsible only to (including with respect to
			 performance appraisals), and report directly and exclusively to, the
			 head; and
						(2)by striking
			 be responsible only to, and report directly to, such Secretary
			 and inserting be responsible only to (including with respect to
			 performance appraisals), and report directly and exclusively to, such
			 Secretary.
						(c)Small business
			 technical advisersSection
			 15(k)(8)(B) of the Small Business Act (15 U.S.C. 644(k)(8)(B)) is amended by
			 striking and 15 of this Act, and inserting , 15, and 43
			 of this Act;.
					(d)Additional
			 requirementsSection 15(k) of
			 the Small Business Act (15 U.S.C. 644(k)) is amended by inserting after
			 paragraph (10) the following:
						
							(11)shall review and advise such agency on any
				decision to convert an activity performed by a small business concern to an
				activity performed by a Federal employee;
							(12)shall provide to
				the Chief Acquisition Officer and senior procurement executive of such agency
				advice and comments on acquisition strategies, market research, and
				justifications related to section 43 of this Act;
							(13)may provide
				training to small business concerns and contract specialists, except that such
				training may only be provided to the extent that the training does not
				interfere with the Director carrying out other responsibilities under this
				subsection;
							(14)shall carry out
				exclusively the duties enumerated in this Act, and shall, while the Director,
				not hold any other title, position, or responsibility, except as necessary to
				carry out responsibilities under this subsection;
							(15)shall submit, each fiscal year, to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report
				describing—
								(A)the training
				provided by the Director under paragraph (13) in the most recently completed
				fiscal year;
								(B)the percentage of
				the budget of the Director used for such training in the most recently
				completed fiscal year; and
								(C)the percentage of
				the budget of the Director used for travel in the most recently completed
				fiscal year; and
								(16)shall have not
				less than 10 years of relevant procurement
				experience.
							.
					(e)Technical
			 amendmentsSection 15(k) of
			 the Small Business Act (15 U.S.C. 644(k)), as amended by subsection (d), is
			 further amended—
						(1)in the matter
			 preceding paragraph (1) by striking who shall and inserting
			 who;
						(2)in paragraph
			 (1)—
							(A)by striking
			 be known and inserting shall be known; and
							(B)by striking
			 such agency, and inserting such agency;;
							(3)in paragraph (2)
			 by striking be appointed by and inserting shall be
			 appointed by;
						(4)in paragraph
			 (3)—
							(A)by striking
			 director and inserting Director; and
							(B)by striking
			 Secretary's designee, and inserting Secretary's
			 designee;;
							(5)in paragraph
			 (4)—
							(A)by striking
			 be responsible and inserting shall be
			 responsible; and
							(B)by striking
			 such agency, and inserting such agency;;
							(6)in paragraph (5)
			 by striking identify proposed and inserting shall
			 identify proposed;
						(7)in paragraph (6)
			 by striking assist small and inserting shall assist
			 small;
						(8)in paragraph
			 (7)—
							(A)by striking
			 have supervisory and inserting shall have
			 supervisory; and
							(B)by striking
			 this Act, and inserting this Act;;
							(9)in paragraph
			 (8)—
							(A)by striking
			 assign a and inserting shall assign a; and
							(B)by striking the activity,
			 and and inserting the activity; and;
							(10)in paragraph
			 (9)—
							(A)by striking
			 cooperate, and and inserting shall cooperate,
			 and; and
							(B)by striking
			 subsection, and and inserting subsection;;
			 and
							(11)in paragraph
			 (10)—
							(A)by striking
			 make recommendations and inserting shall make
			 recommendations;
							(B)by striking
			 subsection (a), or section and inserting subsection (a),
			 section;
							(C)by striking
			 Act or section 2323 and inserting Act, or section
			 2323;
							(D)by striking
			 Code. Such recommendations shall and inserting Code,
			 which shall; and
							(E)by striking
			 contract file. and inserting contract
			 file;.
							543.Small Business
			 Procurement Advisory Council
					(a)DutiesSection 7104(b) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended—
						(1)in paragraph (1)
			 by striking and at the end;
						(2)in paragraph (2)
			 by striking authorities. and inserting
			 authorities;; and
						(3)by adding at the
			 end the following:
							
								(3)to conduct reviews of each Office of Small
				and Disadvantaged Business Utilization established under section 15(k) of the
				Small Business Act (15 U.S.C. 644(k)) to determine the compliance of each
				Office with requirements under such section;
								(4)to identify best
				practices for maximizing small business utilization in Federal contracting that
				may be implemented by Federal agencies having procurement powers; and
								(5)to submit,
				annually, to the Committee on Small Business of the House of Representatives
				and the Committee on Small Business and Entrepreneurship of the Senate a report
				describing—
									(A)the comments
				submitted under paragraph (2) during the 1-year period ending on the date on
				which the report is submitted, including any outcomes related to the
				comments;
									(B)the results of
				reviews conducted under paragraph (3) during such 1-year period; and
									(C)best practices
				identified under paragraph (4) during such 1-year
				period.
									.
						(b)MembershipSection 7104(c) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by striking
			 (established under section 15(k) of the Small Business Act (15 U.S.C.
			 644(k)).
					(c)ChairmanSection 7104(d) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by inserting after
			 Small Business Administration the following: (or the
			 designee of the Administrator).
					VITransparency,
			 accountability, and effectiveness
			ASmall business
			 common application
				611.DefinitionsIn this subtitle—
					(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(2)the term
			 Executive agency has the meaning given that term under section 105
			 of title 5, United States Code;
					(3)the term
			 Executive Committee means the Executive Committee on a Small
			 Business Common Application established under section 613(a); and
					(4)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
					612.Sense of
			 CongressIt is the sense of
			 Congress that Executive agencies should—
					(1)reduce paperwork
			 burdens on small business concerns pursuant to section 3501 of title 44, United
			 States Code;
					(2)maximize the
			 ability of small business concerns to use common applications, where
			 practicable, and use consolidated web portals to interact with Executive
			 agencies;
					(3)maintain high
			 standards for data privacy and security;
					(4)increase the
			 degree and ease of information sharing and coordination among programs serving
			 small business concerns that are carried out by Executive agencies, including
			 State and local offices of Executive agencies; and
					(5)minimize
			 redundancy in the administration of programs that can utilize common
			 applications, where practicable, and consolidated web portals.
					613.Executive
			 Committee On a Small Business Common Application
					(a)EstablishmentThere
			 is established in the Administration an Executive Committee on a Small Business
			 Common Application, which shall make recommendations regarding the
			 establishment, if practicable, of a small business common application and web
			 portal.
					(b)Membership
						(1)In
			 generalThe members of the Executive Committee shall consist
			 of—
							(A)the
			 Administrator;
							(B)the Assistant
			 Secretary of Commerce for Economic Development; and
							(C)1 senior officer
			 or employee having policy and technical expertise appointed by each of—
								(i)the
			 Administrator of the General Services Administration;
								(ii)the Director of
			 the National Institutes of Health;
								(iii)the Director of
			 the National Science Foundation;
								(iv)the President of
			 the Export-Import Bank;
								(v)the
			 Secretary of Agriculture;
								(vi)the Secretary of
			 Defense;
								(vii)the Secretary
			 of Health and Human Services;
								(viii)the Secretary
			 of Labor;
								(ix)the Secretary of
			 State;
								(x)the
			 Secretary of the Treasury; and
								(xi)the Secretary of
			 Veterans Affairs.
								(2)ChairpersonThe
			 Administrator shall serve as chairperson of the Executive Committee.
						(3)Period of
			 appointmentMembers of the Executive Committee shall be appointed
			 for a term of 1 year.
						(4)VacanciesA
			 vacancy in the Executive Committee shall be filled in the same manner as the
			 original appointment, not later than 30 days after the date on which the
			 vacancy occurs.
						(c)Meetings
						(1)In
			 generalThe Executive Committee shall meet at the call of the
			 chairperson of the Executive Committee.
						(2)QuorumA
			 majority of the members of the Executive Committee shall constitute a
			 quorum.
						(3)First
			 meetingThe first meeting of the Executive Committee shall take
			 place not later than 30 days after the date of enactment of this
			 subtitle.
						(4)Public
			 meetingThe Executive Committee shall hold at least 1 public
			 meeting before the date described in subsection (d)(1) to receive comments from
			 small business concerns and other interested parties.
						(d)Duties
						(1)RecommendationsNot
			 later than 270 days after the date of enactment of this Act, upon a vote of the
			 majority of members of the Executive Committee then serving, the Executive
			 Committee shall submit to the Administrator recommendations relating to the
			 feasibility of establishing a small business common application and web portal
			 in order to meet the goals described in section 612.
						(2)Transmission to
			 executive agenciesThe Executive Committee shall transmit to each
			 Executive agency a complete copy of the recommendations submitted under
			 paragraph (1).
						(3)Transmission to
			 CongressThe Executive Committee shall transmit to each relevant
			 committee of Congress a complete copy of the recommendations submitted under
			 paragraph (1).
						(4)Recommendations
			 by executive agenciesNot later than 30 days after the date on
			 which the Executive Committee transmits recommendations to the Executive agency
			 under paragraph (2), each Executive agency that provides Federal assistance to
			 small business concerns shall submit to Congress recommendations, if any, for
			 legislative changes necessary for the Executive agency to carry out the
			 recommendations under paragraph (1).
						(e)Personnel
			 matters
						(1)Compensation of
			 membersThe members of the Executive Committee shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
						(2)Detail of
			 employeesThe Administrator may detail to the Executive Committee
			 any employee of the Economic Development Administration, and such detail shall
			 be without interruption or loss of civil service status or privilege.
						(f)Federal
			 advisory committee ActSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply with respect to the Executive
			 Committee.
					614.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary to carry out this subtitle.
				BGovernment
			 Accountability Office review
				621.Government
			 Accountability Office reviewNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives that
			 evaluates the status of the programs authorized under this Act and the
			 amendments made by this Act, including the extent to which such programs have
			 been funded and implemented and have contributed to promoting job creation
			 among small business concerns.
				
